Citation Nr: 1004266	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-36 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).
 
In July 2009, a travel board hearing was held before the 
undersigned.  At that time, the record was held open for 
receipt of additional evidence.  In September 2009, a 
private cardiology statement was received and was 
accompanied by a waiver of RO jurisdiction.  See 38 C.F.R. 
§ 20.1304 (2009).  


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, currently 
diagnosed hypertension is related to service-connected PTSD.  


CONCLUSION OF LAW

The criteria to establish service connection for 
hypertension, as secondary to PTSD, are met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist 
claimants in substantiating their claims for VA benefits.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  In light of the favorable decision 
for the Veteran in this case, any error in the timing or 
content of VCAA notice or assistance is considered moot.

II.  Analysis

In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Service connection will be presumed for certain chronic 
diseases, including hypertension, if manifest to a 
compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  

The Veteran contends that service connection is warranted 
for hypertension as secondary to service-connected PTSD.  
The Board notes that service treatment records do not show a 
diagnosis of hypertension and there is no evidence of 
hypertension manifested to a compensable degree within one 
year following discharge from active service.  As such, 
there is no basis for establishing service connection on a 
direct basis or on a presumptive basis as a chronic disease.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Evidence of record shows a current diagnosis of hypertension 
and the Veteran is service-connected for PTSD, rated as 50 
percent disabling.  Thus, the question is whether 
hypertension is proximately due to or the result of service-
connected PTSD.  

VA medical records show treatment for PTSD.  A note dated in 
October 2002 indicates the Veteran described chest pain 
possibly secondary to anxiety.  In a December 2002 
statement, the Veteran reported he frequently wakes up 
sweaty and with chest pain.  He reported an episode where he 
was taken from work by ambulance with very high blood 
pressure.

At the hearing, the Veteran testified that he was first 
diagnosed with hypertension in approximately 1999.  The 
Veteran reported that he receives treatment from VA and also 
sees a private cardiologist.  He indicated that he discussed 
stress and the effects of stress with his cardiologist and 
that the physician told him that PTSD could be an equal 
contributor to hypertension as anything else, such as 
genetics or diet.  The Veteran further reported that he has 
been an active person all his life and was shocked when he 
had open heart surgery.  

An August 2009 statement from Dr. S.K., a private 
cardiologist, indicates that the Veteran had early onset of 
coronary artery disease requiring bypass surgery.  It was 
noted that he has cared for the Veteran for many years.  Dr. 
S.K. further stated:

[The Veteran] continues to exercise on a 
regular basis as tolerated with his 
multiple medical problems.  He takes all 
of his medications appropriately and 
avoids the use of tobacco or significant 
alcohol intake above the appropriate 
amount as recommended by the American 
Heart Association.  

In reviewing his history, his 
hypertension appears to be quite 
vigorous and his war history appears to 
have been a decorated veteran who served 
under very stressful combat conditions.  
I would conclude that [PTSD] plays a 
significant part in his continuing 
hypertension and stress situation.  I 
would like him to be considered for 
this.  

On review, the above medical statement suggests the 
Veteran's hypertension is related, at least in part, to his 
PTSD.  Regarding the portion of the statement that noted 
avoidance of significant alcohol intake, the Board observes 
that VA treatment records document a history of problematic 
alcohol use.  The overall statement, however, appears to be 
based on accurate facts and supported by adequate rationale.

Under the benefit-of-the-doubt rule, for the Veteran to 
prevail, there need not be a preponderance of the evidence 
in his favor, but only an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Thus, resolving reasonable doubt in 
the Veteran's favor, service connection is established.  See 
38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension, claimed as secondary to 
PTSD, is granted.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


